1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                  Case No.: 18-cv-02351-BTM (MSB)
          AMADOR, individually and on
12
          behalf of other members of the            ORDER GRANTING MOTION TO
13        general public similarly situated,        REMAND, DENYING MOTION TO
                                       Plaintiff,   STRIKE, AND DENYING JOINT
14
                                                    MOTION TO CONTINUE HEARING
15        v.                                        DATE
16        RMJV, LP, an unknown business
                                                    [ECF Nos. 8, 11, 17, 18]
          entity d/b/a Fresh Creative Foods,
17
                                   Defendants.
18
19
           I.     INTRODUCTION
20
                Pending before the Court is Plaintiff’s Motion to Strike Defendant’s Answer
21
     (ECF No. 8), Plaintiff’s Motion to Remand (ECF No. 11), and a Joint Motion to
22
     Continue Hearing Date on both of the foregoing motions (ECF No. 17). For
23
     reasons set forth below, the Court GRANTS the unopposed Motion to Remand
24
     and REMANDS this action to the San Diego County Superior Court. The Court
25
     DENIES Plaintiff’s Motion to Strike and the Joint Motion to Continue Hearing
26
     Date as moot. (ECF Nos. 8, 11, 17).
27
     //
28

                                                    1
                                                                          18-cv-02351-BTM (MSB)
1       II.      BACKGROUND
2              On September 7, 2018, Plaintiff filed a putative wage and hour class action
3    lawsuit against Defendant, defining the class as “all current and former
4    California-based . . . hourly-paid and non-exempt employees (either directly or
5    through a staffing agency or labor contractor) employed by Defendant during the
6    period from four years preceding the filing of this Complaint to final judgment.”
7    (ECF No. 1-2 “Compl.” ¶ 12). The Complaint alleges: (1) unpaid overtime in
8    violation of California Labor Code §§ 510, 1198; (2) unpaid meal period
9    premiums in violation of California Labor Code §§ 226.7, 512(a); (3) unpaid rest
10   period premiums in violation of California Labor Code 226.7; (4) unpaid
11   minimum wages in violation of California Labor Code §§ 1194, 1197; (5) final
12   wages not timely paid in violation of California Labor Code §§ 201, 202; (6) non-
13   compliant wage statements in violation of California Labor Code §§ 201, 202;
14   and (7) unlawful business practices in violation of California Business &
15   Professions Code § 172,00, et seq.
16             Defendant removed the action to federal court pursuant to the Class Action
17   Fairness Act (“CAFA”), 28 U.S.C. §§ 1332(d), 1446, and 1453. Plaintiff moved to
18   remand the controversy to state court, arguing that Defendant failed to proffer
19   sufficient evidence to satisfy CAFA’s amount in controversy requirement. (See
20   ECF No. 11-1 at 11). On February 22, 2019, Defendant submitted a Notice of
21   Non-Opposition to Plaintiff’s Motion to Remand to State Court pursuant to 28
22   U.S.C. § 1447. (ECF No. 18).
23      III.     LEGAL STANDARD
24             “Federal courts are always under an independent obligation to examine
25   their own jurisdiction,” which exists only if authorized by the Constitution or
26   federal statute. Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000);
27   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “Congress
28   designed the terms of CAFA specifically to permit a defendant to remove certain

                                                 2
                                                                        18-cv-02351-BTM (MSB)
1    class or mass actions into federal court . . . [and] intended CAFA to be
2    interpreted expansively.” Ibarra v. Manheim Investments, Inc., 775 F.3d 1193,
3    1197 (9th Cir. 2015) (citations omitted). Generally, courts “strictly construe the
4    removal statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564,
5    566 (9th Cir. 1992). However, “no antiremoval presumption attends cases
6    invoking CAFA, which Congress enacted to facilitate adjudication of certain class
7    actions in federal court.” Dart Cherokee Basin Operating Co. v. Owens, 135 S.
8    Ct. 547, 554 (2014) (citation omitted).
9             Under CAFA, federal courts have jurisdiction over any civil action if: (1) the
10   class has more than 100 members; (2) minimal diversity exists between class
11   plaintiffs and defendant(s); and, (3) the controversy exceeds $5 million exclusive
12   of interest and costs. 28 U.S.C. §§ 1332(d)(2(A), (d)(5)(B). The removing
13   defendant “bears the burden to show by a preponderance of the evidence that
14   the aggregate amount in controversy exceeds $5 million when federal jurisdiction
15   is challenged.” Ibarra, 775 F.3d at 1197. To that end, the parties may submit
16   declarations, affidavits, or other “summary-judgment-type evidence relevant to
17   the amount in controversy at the time of removal.” Id. (quoting Singer v. State
18   Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Speculation and
19   conjecture will not suffice; rather, “CAFA’s requirements are to be tested by
20   consideration of real evidence . . . using reasonable assumptions underlying the
21   defendant’s theory of damages exposure.” Id. at 1197-98.
22      IV.      DISCUSSION
23            Because Defendant’s sparse one-line statement of non-opposition gives no
24   reasons for remanding the action, the Court relies on Plaintiff’s Motion to
25   Remand to determine whether remand is appropriate. See Santoyo v.
26   Consolidated Foundries, Inc., 16-cv-2232-BRO, 2016 WL 5955851 at *1 n.3
27   (C.D. Cal. Oct. 13, 2016) (“Though Defendants do not oppose this Motion, the
28   Court is under a continuing duty to determine its own subject matter jurisdiction.

                                                  3
                                                                          18-cv-02351-BTM (MSB)
1    Thus, the Court must determine whether it has subject matter jurisdiction or
2    whether this case should be remanded . . .”) (citing Rains v. Criterion Sys., Inc.,
3    80 F.3d 339, 342 (9th Cir. 1996)); Jenkins v. Apple, Inc., No. 11-CV-01828-LHK,
4    2011 WL 2619094, at *2 (N.D. Cal. July 1, 2011) (one sentence statement of
5    non-opposition left court “to consider only Plaintiffs’ motion to remand”). Plaintiff
6    does not dispute that the action involves more than 100 employees, or that
7    minimal diversity exists. Plaintiff only argues that Defendant failed to show by a
8    preponderance of the evidence that the amount in controversy exceeds $5
9    million. The Court agrees.
10         Defendants estimate that the amount-of-controversy ranges from
11   $6,713,585 to $7,438,275. (ECF No. 1 ¶ 51). In support of removal, Defendant
12   proffered the Declaration of Patricia Duenas Padilla, the Director, Human
13   Resources, and Administration of RMJV, LP, doing business as Fresh Creative
14   Foods. (ECF No. 1-6 “Padilla Decl.” ¶1). Padilla’s Declaration provides
15   information about employees’ average hourly pay, the number of non-exempt
16   employees who worked during the class period, and the approximate number of
17   workweeks those employees worked. (See Padilla Decl.) Defendant uses these
18   figures in its calculations. However, after Plaintiff moved to remand, Defendant
19   supplied no other summary-judgment-like evidence to support the figures or
20   calculations in its Notice of Removal, which largely rely on assumptions. For
21   instance, Defendant assumed a 50% violation rate for meals and break-times,
22   i.e., 2.5 missed meal periods and 2.5 missed rest breaks per five-day work week,
23   and assumed one hour of unpaid overtime wages per workweek. (ECF No. 1 ¶
24   28, 33). Similarly, Defendant assumed that all shifts worked by class members
25   were eight hours or more, and that every class member was entitled to a meal
26   and rest period for every shift worked. (ECF No. 1 ¶ 32).
27         The Court finds that these calculations, among others, are premised upon
28   speculations and unverified “average” figures lacking in any factual

                                               4
                                                                        18-cv-02351-BTM (MSB)
1    underpinnings. Such guesswork does not constitute summary-judgment-like
2    evidence or meet the preponderance of the evidence standard. See, e.g., Ibarra,
3    755 F.3d at 1198-99 (“[A] pattern and practice of doing something does not
4    necessarily mean always doing something.”); Roth v. Comerica Bank, 799
5    F.Supp.2d 1107, 1124-25 (C.D. Cal. 2010) (listing cases and remanding because
6    defendants failed to proffer summary-judgment-like evidence to support
7    assumptions); Sanders v. Old Dominion Freight Line, Inc., 16-cv-2837-CAB-NLS,
8    2017 WL 5973566 at *4 (S.D. Cal. Feb. 2, 2017) (remanding because “without
9    evidence to support this violation rate, the use of a 50% violation rate (or virtually
10   any violation rate for that matter) is completely arbitrary and little more than
11   speculation and conjecture”); Weston v. Helmerich & Payne Inter. Drilling Co.,
12   13-cv-01902-LJO-JLT, 2013 WL 5274283 (E.D. Cal. 2013) (concluding
13   preponderance of the evidence standard was not met where defendant
14   “provide[d] no factual underpinning for the assumption that a meal and rest break
15   violation occurred one time per week or why an overtime violation should be
16   presumed to occur for four hours every week” and remanding despite
17   defendant’s reliance on a less than 100% violation rate). In sum, the dearth of
18   summary-judgment-like evidence and abundance of speculation and
19   assumptions, combined with Defendant’s notice of non-opposition, leads the
20   Court to conclude that removal jurisdiction has not been established and remand
21   is appropriate.
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               5
                                                                        18-cv-02351-BTM (MSB)
1      V.     Conclusion
2           The Court REMANDS this matter to the San Diego County Superior Court.
3    The Court DENIES Plaintiff’s Motion to Strike and the Joint Motion to Continue
4    Hearing as moot.
5           IT IS SO ORDERED.
6    Dated: March 13, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
                                                                    18-cv-02351-BTM (MSB)
